DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Regarding Claims 3-5, 7-8, 11, 13, 15-16, 19, 21-22 and 25-26. Cancelled.
Double Patenting
Although not reiterated, the previous double patenting rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.      Claims 1-2, 6, 9-10, 12, 14, 23-24 and 27-36 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “calculate a first blood analyte level using a conversion function and first sensor data, using at least the first sensor data to calculate a first interstitial fluid (ISF) analyte level (ISF_analyte), using at least the first ISF_analyte to calculate a first rate of change of the ISF analyte level (ISF_ ROC), and using at least the first ISF_analyte, the first ISF_ROC, and the conversion function to calculate the first blood analyte level as first ISF_ROC/p2+(1+p3/p2)*first ISF_ analyte, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate, using at least the second sensor data to calculate a second ISF_analyte, using at least the second ISF_analyte to calculate a second ISF_ROC, and using at least the second ISF_analyte, second ISF_ROC and the updated conversion function to calculate the second blood analyte level,” are abstract ideas, as they involve mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “using the transceiver to wirelessly convey the first blood analyte level to a display device; using a display device to receive the first blood analyte level wirelessly conveyed by the transceiver; using the display device to display the first blood analyte level; using the display device to prompt a user to enter a reference measurement; using the display device to receive a reference measurement, using the display device to prompt a user to enter a time at which the reference measurement was taken; using the display device to receive a user-entered time at which the reference measurement was taken; using the display device to wirelessly convey the reference measurement and the user- entered time at which the reference measurement was taken; using the transceiver to receive the reference measurement and the user-entered time at which the reference measurement was taken; using the transceiver to wirelessly convey the second blood analyte level; using the display device to receive the second blood analyte level wirelessly conveyed by the transceiver; and using the display device to display the second blood analyte level,” but said limitations are merely generic data processing and displaying devices, recited at high level of generality. The claims additionally recite “analyte sensor”, but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. The claims additionally recite “storing the reference measurement in a calibration point memory”, but said limitation is merely storing data in a memory. The claims do not improve the functioning of any devices. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “using the transceiver to wirelessly convey the first blood analyte level to a display device; using a display device to receive the first blood analyte level wirelessly conveyed by the transceiver; using the display device to display the first blood analyte level; using the display device to prompt a user to enter a reference measurement; using the display device to receive a reference measurement, using the display device to prompt a user to enter a time at which the reference measurement was taken; using the display device to receive a user-entered time at which the reference measurement was taken; using the display device to wirelessly convey the reference measurement and the user- entered time at which the reference measurement was taken; using the transceiver to receive the reference measurement and the user-entered time at which the reference measurement was taken; using the transceiver to wirelessly convey the second blood analyte level; using the display device to receive the second blood analyte level wirelessly conveyed by the transceiver; and using the display device to display the second blood analyte level,” but said limitations are merely generic data processing and displaying devices, recited at high level of generality, that are well-understood, routine and conventional. The claims additionally recite “analyte sensor”, but said limitation is merely directed to data collection activity, recited at high level of generality, that is also well-understood, routine and conventional. Finally, the claims recite “storing the reference measurement in a calibration point memory”, but said limitation is merely storing data in a memory that is well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount significantly more than the abstract idea.
          In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claims 29-32 (and claims 33-36) recite calculating the blood analyte level using interstitial fluid level and conversion function (claims 33-36: without even the conversion function), but said limitations are genus claims covering any and all kind of conversion equations (claims 33-36: covering any ways), the scope which goes well beyond the original disclosure. The claims 33-36 recite (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9-10, 12, 14, 17-18 and 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 (hereinafter Goode) (cited by the Applicant) in views of Li et al., US-PGPUB 2013/0102866 (hereinafter Li), Raison et al., US-PGPUB 2016/0270740 (hereinafter Raison) and DeHennis, US-PGPUB 2015/0182115 (hereinafter DeHennis)

          Regarding Claims 1, 9, 17 and 29-36. Goode discloses using a transreceiver to calculate a first analyte level using a conversion function and first sensor data received from an analyte sensor (Paragraphs [0349]-[0357], analyte level using the conversion function; Fig. 5; Paragraph [0334]; sensor data, data stream)            
using the transreceiver to convey the first analyte level to a display device, using a display device to receive the first analyte level, using the display device to display the first analyte level (Figs. 4’s; Paragraphs [0270], [0325], Paragraph [0319], Figs 4’s, and alternatively, receiver can include a desktop computer, laptop computer, etc; Paragraph [0356], output via user interface),
using the display device to prompt a user to enter a reference measurement, using the display device to receive a reference measurement (Paragraph [0368], the reference data includes set of analyte data entered by the user into the interface; Paragraph [0370], interface used to prompt the user as well as receive the data entered by the user; Paragraph [0335]), using the display device to prompt a user to enter a time at which the reference measurement was taken (Paragraph [0338], reference analyte data time stamping, when the reference data was obtained, Paragraph [0370], optimum time for reference measurement, and subsequently prompting the user to provide the reference data point during a time period, which show the criticality of the obtaining the reference data with respect to specific measurement time; Paragraph [0371], rate of change of the reference data, which requires changes in the reference values with respect to specific measurement time), using the display device to receive a user-entered time at which the reference measurement was taken (Paragraphs [0339]; Figs. 4, Paragraph [0365] discloses that the clinical acceptability is evaluated by considering the deviation between the reference data and substantially time corresponding sensor data. Here, each sensor data has associated time when each of the sensor data have been measured. It follows then that substantially time corresponding denotes the same or substantially same time when each of the sensor data and the reference data have both been measured, and not at other time such as when the reference data was obtained from the user).

using the display device to convey the reference measurement and the time at which the reference measurement was taken, using the transreceiver to receive the reference measurement and the time at which the reference measurement was taken (Paragraph [0335]; Paragraphs [0270], [0325],; Paragraph [0018]),
using the transreceiver to update the conversion function the reference measurement and the time at which the reference measurement was taken (Fig. 8, re-calculate conversion function; Fig. 10, updating)
using the transceiver to calculate a second analyte level using the updated conversion
function and second sensor data received from the analyte sensor (Paragraph [0334], sensor data, data stream; Paragraph [0367]),
using the transceiver to convey the second analyte level, using the display device to receive the second analyte level conveyed by the transceiver and using the display device to display the second analyte level (Figs. 4’s; Paragraphs [0270], [0325]; Paragraph [0354]-[0357], output via user interface)

Goode further discloses wired or wireless transmission of signals between the connected or linked components (Paragraph [0270], “operatively connected” or “operatively linked” where the components are connected “wired” or wirelessly”), including various components shown in Figure 5, such as between the quartz crystal to an RF receiver (Paragraph [0326], “operatively connected to”), the microprocessor and EEPROM (Paragraph [0328], “operatively connected to”) and battery (Paragraph [0329], “operatively connected to the microprocessor”). Note that Fig. 5 is a generic “computer system” drawing (Paragraph [0325]), depicting the overall connection between the components, and can take on many different configurations (Paragraph [0325]), including that of a pager-sized device (Paragraph [0319]), a desktop computer, laptop computer, a personal assistant etc. As such, although Goode does not explicitly disclose the processor and the user interface connected wirelessly, one of ordinary skill in the art would understand that one can have a computer system where the processor and the user interface are connected wirelessly. Goode further discloses that the receiver can be wirelessly connected to the desktop computer, laptop computer, etc (Paragraph [0325])

Goode does not explicitly disclose wireless connection between the transceiver and the display device as claimed and does not disclose using at least the first ISF_analyte to calculate a first rate of change of the ISF analyte level (ISF_ ROC), and using at least the first ISF_analyte, the first ISF_ROC, and the conversion function to calculate the first blood analyte level as first ISF_ROC/p2+(1+p3/p2)*first ISF_ analyte, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate, using at least the second sensor data to calculate a second ISF_analyte, using at least the second ISF_analyte to calculate a second ISF_ROC, and using at least the second ISF_analyte, second ISF_ROC and the updated conversion function to calculate the second blood analyte level.

DeHennis discloses a continuous analyte monitoring system, which includes a transceiver and a display device connected wirelessly (Figs. 1B, C, 8; transceiver 101 and Handheld smartphone 105, Bluetooth; Paragraph [0049]), where the transceiver receiving one or more measurements from the sensor, calculates one or more analyte concentrations and transmits to the display device to be displayed (Abstract; Paragraph [0011]-[0012])

Raisoni discloses a wireless analyte monitoring system, which includes a transceiver and a display device connected wirelessly (Figs. 1-7; 13-17; Paragraph [0090], analyte monitoring device or display device, comprise at least one of a mobile device, smart phone, PC and a notebook, etc), where upon successful paring of the transceiver and the analyte monitoring device, prompting the user via the GUI to perform calibration entry, including entry of time (Paragraph [0315]; [0327]; [0352])

Li discloses calculating the first blood analyte level comprises: using at least the first ISF_analyte to calculate a first rate of change of the ISF analyte level ISF_ ROC), and using at least the first ISF_analyte, the first ISF_ROC, and the conversion function to calculate the first blood analyte level as first ISF_ROC/p2+(1+p3/p2)*first ISF_ analyte, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate, using at least the second sensor data to calculate a second ISF_analyte, using at least the second ISF_analyte to calculate a second ISF_ROC, and using at least the second ISF_analyte, second ISF_ROC and the updated conversion function to calculate the second blood analyte level. (Paragraphs [0040]-[0071], Eqns. 1 and 2; Paragraph [0080], Eqn.20; Figs. 7, 8; [0056], [0077], updating values; Paragraph [0027], continuous monitoring, thus involved more than one sensor data and more than more ISF analyte levels and blood analyte levels), updating the conversion function comprising updating the p2 and/or the p3 using the reference measurement and the time at which the reference measurement was taken, wherein the updated conversion function calculates the second blood analyte level as second ISF_ROC/p2’+(1+p3’/p2’)*second ISF_ROC, wherein p2’ is an updated analyte diffusion rate, and p3’ is an updated analyte consumption rate (Paragraph [0046], the process of finding the best fit; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Raisoni, DeHennis, and Li in Goode and 
have the wireless connection between the transceiver and the display device as claimed and calculate the first blood analyte level using at least the first sensor data to calculate a first interstitial fluid (ISF) analyte level (ISF_analyte), and using at least the first ISF_analyte and the conversion function to calculate the first blood analyte level, using at least the second sensor data to calculate a second ISF_analyte, and using at least the second ISF_analyte and the updated conversion function to calculate the second blood analyte level, so as to obtain accurate blood analyte levels during the continuous glucose monitoring.
         
          Regarding Claims 2, 10 and 18. Goode discloses the reference measurement is a self-monitoring blood glucose (SMBG) measurement obtained from a finger-stick blood sample (Paragraph [0335], self-monitored blood analyte test, eg. finger stick test)

          Regarding Claims 6, 14. Goode discloses storing the reference measurement in a calibration point memory (Paragraph [0355])

          Regarding Claim 22. Li disclose the conversion function calculates the first blood analyte level as first ISF_ ROC/p2+(1+p3/p2)*first ISF_ ROC, wherein p2 is an analyte diffusion rate, and p3 is an analyte consumption rate (Eqns 1 and 2; Paragraphs [0079]-[0090])

          Regarding Claims 23-24 and 27-28. Li discloses updating the conversion function comprising updating the p2 and/or the p3 using the reference measurement and the time at which the reference measurement was taken, wherein the updated conversion function calculates the second blood analyte level as second ISF_ROC/p2’+(1+p3’/p2’)*second ISF_ROC, wherein p2’ is an updated analyte diffusion rate, and p3’ is an updated analyte consumption rate (Eqns 1 and 2; Paragraph [0046], the process of finding the best fit; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels; Paragraph [0089]-[0090], the process of finding the “best fit” values and the corresponding blood analyte levels)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goode et al., EP 2,497,420 in view of Raison, US-PGPUB 2016/0270740 and DeHennis, US-PGPUB 2015/0182115 as applied to Claim 17, and further in view of Hayter et al., US-PGPUB 2009/0198118 (hereinafter Hayter) (cited by the Applicant)

          Regarding Claim 20.  Goode discloses RF transreceiver (Fig. 5, 51)

Goode does not explicitly disclose a transreceiver interface includes an antenna 

Hayter discloses the transceiver interface includes an antenna (Paragraph [0023])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hayter in Goode and have a transreceiver interface include an antenna, so as to receive and amplify the data signals.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
12.        Applicant argues that Goode does not disclose what is argued in First (pages 1-6), and Second (pages 6-10)
          In Response, with respect to First, the Examiner respectfully disagrees. In addition to Examiner’s previous response, Goode discloses in Paragraph [0338] the reference analyte data time stamp (e.g. the time that the reference analyte data is obtained (where the time obtained is the time the reference data was measured). In Paragraph [0370], Goode further prompts the user to provide a reference data point for calibration within a given time based on the optimum time for reference analyte measurement (which show the criticality of obtaining and entering the reference data with respect to specific measurement time. In Paragraph [0371], Goode further discloses the rate of change of the reference data (which requires changes in the specific reference values with respect to specific associated measurement times). As such, Goode discloses prompting and receiving the user-entered reference values along with associated times at which the reference measurement value was taken. Otherwise, the entered reference values and times would be meaningless for determining parameters such as a rate of change of reference data, as they would be subjected to randomness of the time user entering the reference data). 
          In Response, with respect to Second, the Examiner respectfully disagrees. Foremost, in addition to Examiner’s previous response, Goode discloses a receiver (which can be laptop computer, desktop computer, etc) processing and displaying data, connected to the reference analyte monitor and another device (which can also be laptop and desktop computers, etc). Having said that, DeHennis (assigned to the same assignee with the same device arrangement as the claimed invention) discloses a continuous analyte monitoring system, which includes a transceiver and a display device connected wirelessly (Figs. 1B, C, 8; transceiver 101 and Handheld smartphone 105, respectively via Bluetooth; Paragraph [0049]), where the transceiver receiving one or more measurements from the sensor, calculates one or more analyte concentrations and transmits to the display device to be displayed (Abstract; Paragraph [0011]-[0012]). As such, it would have been obvious to combine Goode, Raison and DeHennis to arrive at the claimed invention that includes transceiver and display device arrangement of DeHennis, now also with the reference analyte monitor of Goode to perform calibration so as to obtain accurate analyte values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857